COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOSEPH MCCORMICK,                                §               No. 08-18-00073-CR

                        Appellant,                 §                 Appeal from the

  v.                                               §               143rd District Court

  THE STATE OF TEXAS,                              §             of Reeves County, Texas

                         Appellee.                 §            (TC# 17-01-08135-CRR)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion to supplement the reporter’s record with

the pretrial hearing of September 12, 2017 and to abate the briefing deadline pending

supplementation of the reporter’s record of the trial. The motion is GRANTED. Appellant is

ORDERED to take the steps necessary to cause the court reporter to file a supplemental reporter’s

record of the September 12, 2017 pretrial hearing, which includes making a written request to the

court reporter requesting a transcription of the pretrial hearing.               See TEX.R.APP.P.

34.6(d)(permitting a party to submit a letter to the official court reporter to prepare, certify, and

file a supplemental reporter’s record containing an omitted item). The supplemental reporter’s

record is due to be filed no later than December 29, 2018. The Appellant’s brief will be due thirty

days after the supplemental reporter’s record is filed.

       IT IS SO ORDERED this 29th day of November, 2018.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.